 

Exhibit 10.6

 

SETTLEMENT AGREEMENT and MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (“Settlement Agreement”) is made as
August 10, 2018 by and between Richard T. Romano and Robert H. Mack
(“Plaintiffs”), on the one hand, and Nexsan Technologies, Inc., Spear Point
Capital Management, LLC, Humilis Holdings Capital Management, LLC, Spear Point
Private Equity LP, NXSN Acquisition Corp., GlassBridge Enterprises, Inc., Lee C.
Schlesinger, Trevor L. Colhoun, Ernest C. Mysogland, Rodney A. Bienvenu, Jr. and
Geoff S. Barrall (“Defendants”), on the other hand. Plaintiffs and Defendants
will be referred to jointly as “the Parties.”

 

RECITALS

 

The Recitals to this Settlement Agreement are:

 

a.        On June 6, 2018, Plaintiffs filed a lawsuit against Defendants in the
22nd Judicial District Court for the Parish of St. Tammany, State of Louisiana,
captioned Richard T. Romano and Robert H. Mack v. Nexsan Technologies, Inc.,
Spear Point Capital Management, LLC, Humilis Holdings Capital Management, LLC,
Spear Point Private Equity LP, NXSN Acquisition Corp., GlassBridge Enterprises,
Inc., Lee C. Schlesinger, Trevor L. Colhoun, Ernest C. Mysogland, Rodney A.
Bienvenu, Jr. and Geoff S. Barrall, case number 2018-12832 (the “Lawsuit”) and
asserted certain claims against Defendants in the Lawsuit (the “Claims”);

 

b.       On July 10, 2018, Defendants removed the Lawsuit to the United States
District Court for the Eastern District of Louisiana, where it was assigned case
number 18-6582;

 

c.       NXSN Acquisition Corp. (“NXSN”) is negotiating to sell all of the stock
of Nexsan Corporation, the indirect parent of Nexsan Technologies, Inc. (the
“Nexsan Sale”);

 

d.       It is a condition of closing of the Nexsan Sale (the “Closing,” and its
date being the “Closing Date”) that the Lawsuit be settled contemporaneously;

 

 

 

  

e.       If and only if the Closing occurs, the Parties wish to settle and
resolve the Lawsuit and the Claims to avoid the costs and uncertainties of
litigation and complete the closing;

 

f.       In connection with the entry into effect of this Settlement Agreement,
the Parties desire to be released fully and finally of the Claims, any and all
claims, demands or causes of action, and liabilities of any nature that relate
to or arise out of the subject matter of the Lawsuit as well as any claims which
could have been asserted by Plaintiffs or Defendants in the Lawsuit; and

 

g.       This Settlement Agreement, when effective, is the Parties’ agreement to
resolve and compromise the Lawsuit on the terms stated in this Settlement
Agreement.

 

In consideration of the foregoing Recitals and the undertakings in this
Agreement, the Parties agree as follows:

 

1.Recitals. The Recitals are a part of this Settlement Agreement.

 

2.Payment. Nexsan Technologies, Inc. agrees to pay $400,000.00 (the “Payment”)
to Plaintiffs. The Payment shall be by wire transfer in accordance to the
instructions set forth on Exhibit A, and should be made on or before August 15,
2018.

 

3.Dismissal of Lawsuit. Plaintiffs agree to dismiss the Lawsuit and all Claims
asserted in the Lawsuit with prejudice promptly after receipt of the Payment.
Promptly after Payment, the Parties shall file and submit all appropriate
pleadings, notices, motions, stipulations, and/or orders necessary to facilitate
the dismissal of the Lawsuit and the Claims asserted in the Lawsuit.

 

4.Mutual Releases.

 

a.Effective upon the Payment, Plaintiffs, on behalf of themselves and their
employees, agents, representatives, assigns, and contractors, release Defendants
and each of their parents, subsidiaries, affiliates, predecessors, successors
and assigns, members, shareholders, partners, owners, principals, managers,
officers, directors, employees, agents, representatives, contractors, insurers,
indemnitors, consultants, related persons, heirs, beneficiaries, executors,
administrators, personal representatives, and attorneys, from the Claims and all
claims, whether now known or unknown, suspected or unsuspected, accrued or
unaccrued, fixed or contingent, that were asserted or could have been asserted
in the Lawsuit.

 

 

 

  

b.Effective upon the Payment, Defendants on each of their own behalves and on
behalf of each of their parents, subsidiaries, affiliates, predecessors,
successors and assigns, members, shareholders, partners, owners, principals,
managers, officers, directors, employees, agents, representatives, contractors,
insurers, indemnitors, consultants, and attorneys, release Plaintiffs and any
employees, agents, representatives, assigns, and contractors from all claims,
whether now known or unknown, suspected or unsuspected, accrued or unaccrued,
fixed or contingent, which were asserted or could have been asserted in the
Lawsuit.

 

c.Effective upon the Payment, each of the Defendants on each of their own
behalves, and on behalf of each of their parents, subsidiaries, affiliates,
predecessors, successors and assigns, members, shareholders, partners, owners,
principals, managers, officers, directors, employees, agents, representatives,
contractors, insurers, indemnitors, consultants, and attorneys, release the
other Defendants and any employees, agents, representatives, assigns, and
contractors from all claims, whether now known or unknown, suspected or
unsuspected, accrued or unaccrued, fixed or contingent, which were asserted or
could have been asserted in the Lawsuit, or which arise from or relate to the
facts and circumstances underlying any of the claims and demands; provided,
however,

 

i.Geoff S. Barrall does not release any other Defendant and no other Defendant
releases Geoff S Barrall, and

 

ii.Trevor Colhoun, Rodney A. Bienvenu, Jr., and Ernest C. Mysogland, do not
release each other or Humilis Holdings Private Equity LP (f/k/a Spear Point
Private Equity LP) or Humilis Holdings Capital Management Company LLC (f/k/a
Spear Point Capital Management LLC) from any claims, demands, actions,
liabilities or obligations which would have otherwise been released under this
Subsection 4.c.

 

5.Payment Required for Settlement Agreement to Take Effect. Unless and until the
Payment occurs, this Settlement Agreement shall have no force or effect;

 

6.Court Costs and Litigation Expenses. Plaintiffs and Defendants each will be
responsible for bearing their respective expenses, including without limitation
court costs and attorneys’ fees, associated with the Lawsuit and the settlement
of the Lawsuit. Except that Barral reserves his rights to seek reimbursement of
all legal costs from other defendants.

 

 

 

  

7.Denial of Liability. This Agreement is the compromise of disputed claims, and
neither this Agreement nor its performance shall be construed as an admission of
liability.

 

8.Capacity and Authority. Each signatory to this Agreement hereby represents and
warrants that he or she has the full right, authority, and capacity to execute
this Settlement Agreement and to release the claims as set forth in it.

 

9.Advice of Counsel. This Settlement Agreement constitutes a settlement
agreement and mutual release of claims, and the Parties intend to be bound by
the same. The Parties further acknowledge and agree that, in considering whether
to sign this Settlement Agreement, they have not relied upon any representation,
promise, or statement, written or oral, not set forth in this Settlement
Agreement. The Parties and their signatories have read the Settlement Agreement
and understand its terms, consequences and/or effect and each acknowledge being
represented and advised by legal counsel concerning the effect and obligations
of this Settlement Agreement.

 

10.Severability. With respect to any provision of this Settlement Agreement
finally determined by a court of competent jurisdiction to be unenforceable,
that court shall have jurisdiction to reform that provision to be enforceable to
the maximum extent permitted by law, and the Parties shall abide by that court's
determination. In the event that any provision of this Settlement Agreement
cannot be reformed, that provision shall be severed from this Settlement
Agreement, but every other provision of this Settlement Agreement shall remain
in full force and effect.

 

11.Construction. The Parties acknowledge and agree that they have had or had an
opportunity to have input into the drafting of this Settlement Agreement.
Accordingly, this Settlement Agreement shall not be construed for or against any
of the Parties, but rather shall be given a fair and reasonable interpretation,
based on the plain language of the Settlement Agreement. Whenever the singular
or plural number, or masculine, feminine, or neuter gender is used in this
Settlement Agreement, it shall equally apply to, extend to, and include the
other. The headings and captions in this Settlement Agreement are included for
purposes of convenience only and shall not affect the construction or
interpretation of any of its provisions.

 

 

 

  

12.Entire Agreement. This Settlement Agreement constitutes the entire agreement
of the Parties and supersedes all prior or contemporaneous agreements and
understandings, both written and oral, with respect to the subject matter of
this Settlement Agreement.

 

13.Binding Effect. This Settlement Agreement shall be binding upon and inure to
the benefit of the Parties, their affiliates, their respective heirs, successors
and assigns.

 

14.Amendment, Waivers, etc. No amendment, modification, discharge or waiver of
this Settlement Agreement shall be valid or binding unless in writing and
executed by the party or parties against whom enforcement of the amendment,
modification, discharge or waiver is sought.

 

15.Execution of Agreement; Counterparts; Electronic Signatures. This Settlement
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall constitute one and the same instrument, and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties; it being understood that all Parties need
not sign the same counterparts. The exchange of copies of this Settlement
Agreement and of signature pages by facsimile transmission (whether directly
from one facsimile device to another by means of a dial-up connection or whether
mediated by the worldwide web), by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
those means, shall constitute effective execution and delivery of this
Settlement Agreement as to the Parties and may be used in lieu of the original
Settlement Agreement for all purposes. Signatures of the Parties transmitted by
facsimile and/or electronic means shall be deemed to be their original
signatures for all purposes.

 

16.No Further Actions.  Plaintiffs and Defendants each represent and warrant
that they have not and will not commence or pursue any action or proceeding
based upon or arising out of the Claims released herein.

 

 

 

  

IN WITNESS WHEREOF, each of the Parties executes this Settlement Agreement,
individually or by its duly authorized agent, as of the day and year set forth
below.

 

    Richard T. Romano  

 

Date:    

 

    Robert H. Mack  

 

Date:    

 

 

 

  

IN WITNESS WHEREOF, each of the Parties executes this Settlement Agreement,
individually or by its duly authorized agent, as of the day and year set forth
below.

 

_____________________________________

for Spear Point Capital Management, LLC

 

Its ___________________________

 

Date: _________________________

 

_________________________________________

for Humilis Holdings Capital Management, LLC

 

Its _________________________________

 

Date: _______________________________

 

_____________________________

for Spear Point Private Equity LP

 

Its ____________________________

 

Date: _________________________

 

________________________

for NXSN Acquisition Corp.

 

Its ____________________________

 

Date: _________________________

 

 

 



 

IN WITNESS WHEREOF, each of the Parties executes this Settlement Agreement,
individually or by its duly authorized agent, as of the day and year set forth
below.

 

_________________________

for Nexsan Technologies, Inc.

 

Its ____________________________

 

Date: _________________________

 

____________________________

for GlassBridge Enterprises, Inc.

 

Its ____________________________

 

Date: _________________________

 

 

 

  

IN WITNESS WHEREOF, each of the Parties executes this Settlement Agreement,
individually or by its duly authorized agent, as of the day and year set forth
below.

 

____________________________

Lee C. Schlesinger

 

Date: _________________________

 

____________________________

Trevor L. Colhoun

 

Date: _________________________

 

____________________________

Ernest C. Mysogland

 

Date: _________________________

 

____________________________

Rodney A. Bienvenu, Jr.

 

Date: _________________________

 

____________________________

Geoff S. Barrall

 

Date: _________________________

 

 

 

  

EXHIBIT A

 

The Payment shall be made payable to Phelps Dunbar, LLP, by wire transfer, as
follows:

 

Phelps Dunbar LLP

New Orleans IOLTA Trust

Account number 707703229

J P Morgan Chase Bank

ABA Routing 065400137

 

 

 